DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the counter is incremented when a temperature is above a first temperature threshold, decremented when the temperature is below a second temperature threshold, and held when the temperature is between the first temperature threshold and the second temperature threshold.” in claim 1; “decrement a catalyst health indicator when the exhaust gas temperature is at or below a decrement threshold temperature (T1), wherein the catalyst health indicator counter is indicative of the health of the catalyst; increment the catalyst health indicator when the exhaust gas temperature is at or above an increment threshold temperature (T2); and hold the catalyst health indicator constant while the exhaust gas temperature is between the decrement threshold temperature (T1) and the increment threshold temperature (T2)” in claims 13 and 14; and “receive information indicative of a catalyst health; determine a catalyst health management criteria has been met based on the information when a temperature is less than or equal to 290 degrees Celsius and a time is greater than or equal to one hour” in claim 21.
The closest prior art of record is Kinugawa et al. (US 2002/0197721). Kinugawa et al. (Kinu) discloses an exhaust system catalyst health indication device. (See Kinu, Paragraph [0069]). However, Kinu fails to teach or fairly suggest, alone or in combination, “wherein the counter is incremented when a temperature is above a first temperature threshold, decremented when the temperature is below a second temperature threshold, and held when the temperature is between the first temperature threshold and the second temperature threshold.” in claim 1; “decrement a catalyst health indicator when the exhaust gas temperature is at or below a decrement threshold temperature (T1), wherein the catalyst health indicator counter is indicative of the health of the catalyst; increment the catalyst health indicator when the exhaust gas temperature is at or above an increment threshold temperature (T2); and hold the catalyst health indicator constant while the exhaust gas temperature is between the decrement threshold temperature (T1) and the increment threshold temperature (T2)” in claims 13 and 14; and “receive information indicative of a catalyst health; determine a catalyst health management criteria has been met based on the information when a temperature is less than or equal to 290 degrees Celsius and a time is greater than or equal to one hour” in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746